Citation Nr: 1315537	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2006, for the grant of service connection for sensory urgency of the bladder.  

2.  Whether clear and unmistakable error (CUE) is present in a March 10, 1999 rating decision which denied service connection for urethritis, claimed as a urinary tract problem.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty between October 1984 and July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In July 2009, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of that hearing has been added to the record.  

This appeal was previously presented to the Board in October 2009 and April 2012.  On each occasion, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its prior April 2012 remand order, the Board noted that in an April 2011 rating decision, the RO found no CUE in a March 1999 rating decision which denied service connection for urethritis.  On the accompanying codesheet, however, the RO listed the effective date of the award of service connection for sensory urgency of the bladder to be December 3, 1998.  Previously, the RO had granted an effective date of January 20, 2006, for the award of service connection for this disorder.  No explanation of this change was provided.  In its April 2012 remand, the Board ordered the RO to issue a new rating decision addressing the issue of entitlement to an earlier effective date for the grant of service connection for a urinary disorder, in order to clarify the appropriate effective date for this grant of service connection.  This action has not yet been accomplished.  The October 2012 Supplemental Statement of the Case continued the denial of an effective date earlier than January 20, 2006 for the grant of service connection without addressing the December 3, 1998 date of award indicated in the April 2011 rating action.  The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did not comply with the Board's remand instructions, another remand is required to address this deficiency.  

Next, as noted above, the RO issued an April 2011 rating decision which found no CUE in a March 1999 rating decision which denied service connection for urethritis.  In August 2011, the Veteran responded with a written statement addressed to the "VA Appeal/Board", submitted to the RO/AMC, in which he continued to assert error in the March 1999 rating decision.  The Board construes this statement, received within a year of the April 2011 rating decision, to be a notice of disagreement regarding the denial of CUE in the March 1999 rating decision.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a new rating decision addressing the Veteran's claim for an earlier effective date for the grant of service connection for a urinary disorder.  That rating decision must clarify the appropriate effective date for the grant of service connection for sensory urgency of the bladder.  

2.  The RO/AMC should issue a Statement of the Case on the issue of whether clear and unmistakable error is present in a March 10, 1999 rating decision which denied service connection for urethritis.  The Veteran and his representative should be given notice of the action required to complete an appeal of this issue, as well as an opportunity to respond.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the issue on appeal in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

